Filed 5/31/16 P. v. Rodriguez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B266473
                                                                          (Super. Ct. No. 2011039938)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ECTOR RODRIGUEZ,

     Defendant and Appellant.


                   Ector Rodriguez was subject to postrelease community supervision
(PRCS) when he was arrested. (Pen. Code, § 3451.) He had an informal probable cause
hearing before a probation officer. Subsequently, the trial court found Rodriguez in
violation of PRCS. Rodriguez contends, among other things, that the trial court erred
because the PRCS revocation process violates his right to due process. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
                   In 2012, Rodriguez was convicted of corporal injury to a spouse. (Pen.
Code, § 273.5, subd. (a).) He was placed on formal probation for 36 months. In 2014,
he violated his probation conditions and was sentenced to two years in state prison.
                   In 2015, Rodriguez was released on PRCS.
                   On May 22, 2015, Rodriguez was arrested for violating his PRCS
conditions. Among other things, he failed to participate in 52 weeks of domestic
violence counseling.
              On May 28, 2015, a probable cause hearing was held before Probation
Officer Venessa Meza. Meza found probable cause for finding that Rodriguez violated
his PRCS conditions.
              In the June 5, 2015, probation officer's written report for revocation of
PRCS, the probation agency stated that Rodriguez was advised of his right to counsel,
he denied the violation, and "declined to accept" a "proposed sanction."
              On June 5, 2015, the Ventura County Probation Agency filed a petition to
revoke PRCS.
              On June 18, 2015, Rodriguez's counsel filed a motion to dismiss the
petition. Rodriguez claimed the revocation process violated his due process rights and
cited Williams v. Superior Court (2014) 230 Cal. App. 4th 636 (Williams). On June 18,
2015, the trial court held a hearing on that motion. The court ruled Williams, a parole
revocation case, had no application to PRCS. It found probation had conducted a
probable cause hearing consistent with Morrissey v. Brewer (1972) 408 U.S. 471
(Morrissey) standards and denied the motion.
              On June 22, 2015, the trial court found Rodriguez had violated his PRCS
conditions. It ordered him to serve 120 days in the Ventura County jail with a total
credit of 64 days.
                                     DISCUSSION
              Rodriguez notes that in Williams the court held parolees must be arraigned
within 10 days of their arrest for parole violations. But we need not decide whether this
requirement applies in PRCS revocation proceedings because appellant has not shown
he was prejudiced. (In re La Croix (1974) 12 Cal. 3d 146, 154.) On May 28, 2015, the
same day as his probable cause hearing, and six days after his arrest, Rodriguez was
arraigned in court on his PRCS case and was represented by counsel.
              Rodriguez contends, among other things, that 1) he was denied due
process because he did not receive a Morrissey-compliant probable cause hearing, 2)
PRCS violates Proposition 9 procedures, 3) he was not provided an "adequate probable


                                            2
cause hearing," 4) the hearing was "a pro forma, ex-parte interview," 3) Meza did not
advise him of his procedural rights and the right to request a continuance, and 5) Meza
made inadequate fact findings.
              The PRCS procedures here do not violate Rodriguez's equal protection or
due process rights. (People v. Gutierrez (2016) 245 Cal. App. 4th 393, 402-404.) After
his arrest for violating PRCS conditions, Rodriguez received a prompt probable cause
hearing. (Id. at p. 402.) PRCS hearing officers who decide probable cause are neutral
decision makers. (Morrissey, supra, 408 U.S. at p. 485 ["someone not directly involved
in the case"]; Gutierrez, at p. 402.) PRCS procedures and Proposition 9 parole
procedures are not required to be identical. (Gutierrez, at pp. 403-404.) There are valid
justifications for the different procedures. (Ibid.) Rodriguez did not present evidence in
the trial court to support his assertions about how his probable cause hearing was
conducted. Consequently, there is no evidentiary record to support his claims that
PRCS hearing officers are not neutral, that their findings are incorrect or not reliable,
that the procedure was unfair or that he was not afforded a prompt probable cause
hearing after his arrest. He consequently is not in a position to challenge the trial court's
finding that the probable cause hearing complied with Morrissey standards.
              Moreover, the denial of a Morrissey-compliant probable cause hearing
does not warrant reversal unless it results in prejudice at the revocation hearing. (In re
La Croix, supra, 12 Cal.3d at pp. 154-155.) Rodriguez makes no showing that a due
process defect prejudiced him or affected the outcome of the PRCS revocation hearing.
(In re Moore (1975) 45 Cal. App. 3d 285, 294; see also In re Winn (1975) 13 Cal. 3d 694,
698 [defendant has the burden of showing prejudice].) At the revocation hearing, when
the trial court asked Rodriguez if he "wish[ed] to submit the matter to the Court on the
allegations contained in the petition," both he and his counsel answered in the
affirmative. Rodriguez has served his custodial sanction. He has not shown grounds for
reversal. (Winn, at pp. 697-698; People v. Woodall (2013) 216 Cal. App. 4th 1221,



                                             3
1238.) We have reviewed his remaining contentions and conclude he has not shown
error.
                                   DISPOSITION
             The order granting the petition for revocation of community supervision is
affirmed.
             NOT TO BE PUBLISHED.




                                        GILBERT, P. J.

We concur:



             YEGAN, J.



             PERREN, J.




                                          4
                              Donald D. Coleman, Judge

                           Superior Court County of Ventura

                         ______________________________


             Susan S. Bauguess, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.




                                           5